DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(d) rejection of claim 4 is withdrawn due to Applicant’s amendment filed on May 3, 2022.
The 35 U.S.C. 103 rejections of claims 1-4, 6 over Kunimi in view of Lai and Hattori, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on May 3, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimi (US 2016/0244673) in view of Lai (US 2009/0194737) and Nakata (US 2003/0087045).
Regarding claim 1, Kunimi teaches a liquid crystal alignment composition (abstract) comprising: (i) a copolymer for a liquid crystal aligning agent including an amic acid repeating unit of a starting polyamic acid formed from the condensation reaction of 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]) and 1,2-bis(4-aminophenoxy)ethane([0129] = DA-1 [0184], structure [0137]), such that the amic acid repeating unit is represented by Chemical Formula 3 of Applicant,  in which X3 of Applicant is a tetravalent organic group derived from C6 hydrocarbon (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) represented by the cyclobutane derivative of Chemical Formula 6 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]), and Y3 of Applicant = a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and L1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129], structure [0137]); wherein the starting polyamic acid is partially imidized (degree was 67% [0186]), such that at least one of the starting amic acid repeating units forms a cyclized imide repeating unit represented by Chemical Formula 1 of Applicant, in which X1 of Applicant is a tetravalent organic group derived from C6 hydrocarbon (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) represented by Chemical Formula 4 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]), and Y1 of Applicant is a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and L1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129], structure [0137]).  Although Kunimi fails to teach in this one embodiment that the copolymer for a liquid crystal alignment agent further comprises an amic acid ester repeating unit represented by Chemical Formula 2 of Applicant, Kunimi teaches that the copolymer for a liquid crystal alignment agent can benefit by including along with the imide repeating unit, an amic acid ester repeating unit formed by partially esterifying the starting polyamic acid ([0070]) for the purpose of providing the desired liquid crystal alignment stability and reliability ([0006]), such that the amic acid ester repeating unit is represented by formula (3) ([0045]) which, when R2 = a C1-C5 alkyl group ([0047]), X2 = a tetravalent organic group represented by (X-1) (X2  is the same as X1 [0049], structure [0028], 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]) in which R7 = R10 = methyl = C1 hydrocarbon (C1 alkyl group [0049, 0029]), R8 = R9 = hydrogen ([0029]); and Y2 is a divalent organic group represented by chemical formula (Y-2-3) where n= 2 ([0052], DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129, 0137, 0184]), the formula (3) is the same as the Chemical Formula 2 of Applicant in which X2 of Applicant is a tetravalent organic group represented by Chemical Formula 6 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]), and Y2 of Applicant is a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and L1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129, 0137]).  Kunimi teaches that the starting polyamic acid is partially imidized to a degree of 67% ([0186]) such that the imide repeating unit represented by Chemical Formula 1 of Applicant, is present in an amount of 67 mol% with respect to all of the repeating units represented by Chemical Formulae 1 to 3, which is within the claimed range of 5 mol% to 74 mol%, for the purpose of providing the desired fine-tuning of liquid crystal alignment characteristics.
In addition, since Kunimi teaches that the imide repeating unit represented by the Chemical Formula 1 of Applicant, is formed from imidization of the starting amic acid repeating unit ([0185]) which is inherently formed from an intermediate diamine formed from the condensation reaction of 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]) which is a compound comprising X1 of Applicant that is represented by Chemical Formula 4 of Applicant (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184])  and 1,2-bis(4-aminophenoxy)ethane ([0129] = DA-1 [0184]) which is a compound comprising Y1 of Applicant that is represented by Chemical Formula 5 of Applicant (DA-1 [0184], structure [0137]), it follows that said imide repeating unit represented by the Chemical Formula 1 of Applicant is inherently formed from the same intermediate diamine that is a condensation reaction product of the compound comprising X1 of Applicant that is represented by Chemical Formula 4 of Applicant (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) and the compound comprising Y1 of Applicant that is represented by Chemical Formula 5 of Applicant (1,2-bis(4-aminophenoxy)ethane([0129] = DA-1 [0184], structure [0137]).
In the alternative, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  In the instant case, Kunimi teaches the imide repeating unit represented by the Chemical Formula 1 of Applicant, as described above.
 Kunimi fails to teach that liquid crystal alignment composition includes (ii) a compound having two or more epoxy groups.
However, Lai teaches that in a liquid crystal alignment composition (liquid crystal alignment solution [0025]) comprising: (i) a copolymer for liquid crystal alignment agent including an imide repeating unit and an amic acid repeating unit (polyimide-polyamide acid [0025]), the imide repeating unit being contained in an amount of 20 mol% relative to the total of the imide repeating unit and the amic acid repeating unit (20% imidization rate (%), 1-2 (80) tetracarboxylic acid dianhydride (mmole), Polymer A1, synthesis example 42, Table 5, page 43, mmoles, imidization rate [0068]), which is within the claimed range of 5 to 74 mol%, the liquid crystal alignment composition further comprises (ii) a compound having two epoxy groups (1,6-hexanediol diglycidyl ether [0049]), for the purpose of providing the desired adhesion to an applied substrate ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included (ii) a compound having two epoxy groups, in the liquid crystal alignment composition of Kunimi, in order to obtain the desired adhesion to an applied substrate, as taught by Lai.

Although Lai teaches that the compound having two or more epoxy groups, is 1,6-hexanediol diglycidyl ether ([0049]) which is a glycidyl ester-based epoxy resin, but fails to teach that it is represented by Chemical Formula 10 of Applicant, Lai teaches that the species of glycidyl ester-based epoxy resin is merely exemplary (such as [0049]).
     	 	
    PNG
    media_image1.png
    349
    540
    media_image1.png
    Greyscale

Nakata teaches that in a liquid crystal alignment composition (liquid crystal aligning agent [0040]) comprising (i) a polymer (polyamic acid or polyimide [0041]) for liquid crystal alignment agent ([0040]), as a glycidyl ester-based epoxy resin, instead of 1,6-hexanediol diglycidyl ether ([103]), the (ii) compound having two or more epoxy groups in a molecule, can also be represented by structural formula (ii) ([0099] shown above) which is the same as Chemical Formula 10 of Applicant, when X = methylene group ([0100]), R = R9 to R11 of Applicant = an alkyl group having 1 carbon atom = methyl group ([0100]), m = m’ = a to c of Applicant = 0 to 3, and n = d of Applicant = 2, to provide the desired thermally crosslinkable functionality ([00068]) which improves the desired adhesion to an applied substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a glycidyl ester-based epoxy represented by the Chemical Formula 10 of Applicant, as the (ii) compound having two or more epoxy groups in a molecule, of the liquid crystal alignment composition of Kunimi, as modified by Lai, in order to obtain the desired thermally crosslinkable functionality, as taught by Nakata, which improves the desired adhesion to an applied substrate, taught by Lai.
Regarding claim 2, Kunimi teaches that X2 and X3 of Applicant are each a tetravalent organic group represented by the Chemical Formula 4 of Applicant which is the same as the tetravalent cyclobutane derivative of Chemical Formula 6 of Applicant, where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]).
Regarding claim 3, Nakata teaches that the liquid crystal alignment composition comprises the glycidyl ester-based epoxy compound having two or more epoxy groups ((ii) ([0099], shown above) that is represented by Chemical Formula 10 of Applicant, which is the (ii) compound having two or more epoxy groups that has a molecular weight that is within the claimed range of from 100 to 100,000, for the purpose of providing the desired thermal crosslinkable functionality, as taught by Nakata, which improves the desired adhesion to an applied substrate, taught by Lai, as described above.
Regarding claim 6, Lai teaches that the compound having two epoxy groups, is contained in an amount of 0.1 to 3% by weight based on the weight of the liquid crystal alignment solution ([0050]) of the which the total solids is in an amount of 10% by weight ([0043]), such that when the copolymer is contained in an amount that is close to 10% by weight of the liquid crystal alignment solution, the compound having two epoxy groups, is contained in an amount of about 10 to 30% by weight based on the weight of the copolymer for liquid crystal alignment agent, which is within the claimed range of 0.1 to 30%,  for the purpose of purpose of providing the desired adhesion to an applied substrate, as described above.

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new reference in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782